Citation Nr: 1039686	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  04-35 071A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Salt Lake City, Utah


THE ISSUE

Entitlement to reimbursement for unauthorized transportation 
expenses the Veteran incurred on July 6, 2004.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran had active military service from August 1968 to 
November 1975.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
a July 2004 decision in which the VAMC denied reimbursement of 
unauthorized transportation expenses the Veteran incurred on July 
6, 2004.  The Veteran filed a notice of disagreement (NOD) in 
September 2004, and the VAMC issued a statement of the case (SOC) 
later that month.  The Veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in October 2004.  

In his VA Form 9, the Veteran requested a Board hearing at the 
RO.  Pursuant to his request, a video conference hearing was 
scheduled in July 2010, but he failed to appear.  The hearing 
notice was not returned from the U.S. Postal Service as 
undeliverable, and no request to reschedule the hearing has been 
received.  Under these circumstances, the Veteran's Board hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2009).

For the reasons expressed below, the matter on appeal is being 
remanded to the VAMC.  VA will notify the appellant if further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further VAMC 
action in this appeal is warranted.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

In this case, the Veteran seeks reimbursement for unauthorized 
transportation expenses incurred on July 6, 2004.  The evidence 
reflects that after injuring his left hip the previous week, the 
Veteran collapsed in a hallway at Salt Lake Community College.  A 
bystander called 911 and an ambulance from Gold Cross Ambulance 
Services transported the Veteran to the VAMC.  VA treatment 
records reflect that the Veteran was diagnosed with a left hip 
contusion with symptoms suggestive of traumatic bursitis without 
obvious swelling; X-rays were negative.  The Veteran essentially 
asserts that he was transported by ambulance in what was 
perceived to be an emergency situation.  

At the time VA received the Veteran's claim, the terms and 
conditions under 38 U.S.C.A. § 111 and 38 C.F.R. § 17.143 
governed eligibility and reimbursement matters related to Veteran 
transportation.  Effective July 30, 2008, 38 C.F.R. 
§ 17.143 was removed, and a new part 70 under 38 C.F.R added, 
entitled VHA Beneficiary Travel.  See 73 FR 36,798 (Jul. 30, 
2008) (codified at 38 C.F.R. 
§§ 70.1-70.50).  However, as the Veteran's claim was received by 
VA in September 2004, the old provisions of 38 C.F.R. § 17.143 
are applicable to this claim.

Under 38 C.F.R. § 17.143(c), reimbursement of travel expenses 
will be authorized for:  (1) a veteran traveling in connection 
with a scheduled compensation or pension examination; or (2) a 
veteran or other person traveling by a specialized mode of 
transportation such as an ambulance, ambulette, air ambulance, 
wheelchair van, or other vehicle specially designed to transport 
disabled individuals provided: 
(i) a physician determines that the special mode of travel is 
medical required; (ii) the person is unable to defray the 
expenses of the travel; and (iii) the travel is authorized in 
advance or was undertaken in connection with a medical emergency 
such that delay to obtain authorization would be hazardous to the 
person's life and health.  See 38 C.F.R. § 17.143(c).

In this case, the VAMC denied the Veteran's claim because it was 
determined that the special mode of travel was not medically 
required.  A July 6, 2004 Report of Contact (VA Form 119) 
reflects that the emergency room attending physician (Dr. P.) 
opined that the mode of travel was not appropriate for the 
patient's condition.  On the other hand, records from Gold Cross 
Ambulance reflect that the Veteran was moved by a stretcher and 
that ambulance transportation was medically necessary.  

The September 2004 SOC notes that the case was reviewed by Dr. 
J.B. on September 20, 2004, and that the physician concurred with 
the original findings (presumably by Dr. P.).  Unfortunately, 
however, Dr. J.B.'s medical opinion is not of record.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, 
on remand, the VAMC must obtain a copy of Dr. J.B.'s medical 
opinion following the current procedures prescribed in 38 C.F.R. 
§ 3.159(c) as regards requests for records from Federal 
facilities and associate it with the Veteran's claims file.  

The Board further finds that additional notification action in 
connection with the claim on appeal is warranted.  

The VAMC sent the Veteran a VCAA notice letter in September 2004, 
however, it does not fully meet the requirements set forth under 
the VCAA.  In this regard, the VCAA letter notified the Veteran 
that to substantiate his claim, evidence was needed that tended 
to show that he met one of the eligibility criteria for travel 
payment, but the letter did not provide notice of what these 
criteria were.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. 
§ 3.159(b)(1).

Hence, the VAMC should, through VCAA-compliant notice sent to the 
Veteran and his representative, give the Veteran another 
opportunity to present information and evidence pertinent to the 
claim on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice period).  
The VAMC should ensure that its letter to the Veteran meets the 
notice requirements of 38 C.F.R. § 3.159(b) and Pelegrini.  

After providing the appropriate notice, the RO should obtain any 
additional evidence for which the appellant provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2009).

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  However, identification of specific actions 
requested on remand does not relieve the RO of the responsibility 
to ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the VAMC should also undertake any other 
development or notification action deemed warranted by the VCAA 
prior to adjudicating the claim on appeal (to include obtaining 
further medical opinion, if warranted).  

Accordingly, this matter is hereby REMANDED to the VAMC for the 
following action:

1.  The VAMC must obtain a copy of Dr. J.B.'s 
medical opinion dated on September 20, 2004 
(as referenced in the September 2004 SOC).  
The VAMC must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims file.  

2.  The VAMC should, through VCAA-compliant 
notice sent to the Veteran and 
representative, request that the Veteran 
provide sufficient information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent to 
the claim for reimbursement of expenses for 
travel by private ambulance to the VAMC on 
July 6, 2004.  The VAMC should ensure that 
its letter to the Veteran meets the notice 
requirements of 38 C.F.R. 
§ 3.159(b) and Pelegrini, and should explain 
the type of evidence that is the Veteran's 
ultimate responsibility to submit.  

The VAMC's letter should clearly explain to 
the Veteran that he has a full one-year period 
to respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the VAMC should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the VAMC 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be taken.

4.  To help avoid future remand, the VAMC 
must ensure that all requested actions have 
been accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted (to include 
obtaining further medical opinion, if 
appropriate), the VAMC should adjudicate the 
claim for reimbursement of transportation 
expenses in light of all pertinent evidence 
and legal authority.

6.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC (SSOC) that includes 
citation to and discussion of all additional 
legal authority considered, as well as clear 
reasons and bases for all determinations, and 
afford them an appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 
12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).


